BIJUR, J.
Plaintiff sues for the reasonable value of five typewriters, originally delivered by plaintiff’s assignor to the defendants, to be used as samples in furthering sales of these typewriters in, France, in which country defendants were authorized to make sales under a contract terminating within one year. The contract made no reference to the samples. After the expiration of the term of the contract, plaintiff’s assignor made a number of requests for the return of the samples, without result. The refusal of defendants to return the samples constituted conversion. Plaintiff elected to waive the tort, and to sue on the implied contract to pay for the reasonable value of the machines.
*36There being practically no dispute as to the material facts, plaintiff is entitled to recover, and the judgment below is reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.